Citation Nr: 1619329	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  11-02 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for peripheral artery disease.

3.  Entitlement to service connection for diabetes mellitus, type II.  

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

8.  Entitlement to service connection for diabetic retinopathy.

9.  Entitlement to service connection for erectile dysfunction.

(The Veteran is represented by a separate representative for the issues of entitlement to service connection for a lung disability, arthritis of the right hand, arthritis of the left hand, arthritis of the right foot, arthritis of the left foot, impingement syndrome of the right shoulder, degenerative joint disease of the left shoulder, degenerative joint disease of the right hip, degenerative joint disease of the left hip, degenerative joint disease of the right knee, and degenerative joint disease of the left knee, thus, they are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991.  He had active duty for training from April to August 1968.  He had other periods of active duty for training.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing which was chaired by a Veterans Law Judge (VLJ) at the Columbia, South Carolina RO in March 2013.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  However, the VLJ who conducted the March 2013 hearing is no longer at the Board.  The Veteran was apprised of this in July 2015 and notified that he had the option to testify at a hearing in front of the another VLJ who would decide his case.  38 C.F.R. § 20.707, 20.717 (2015).  In a letter dated in July 2015, the Veteran's representative responded that he did not wish to have another hearing.  

The case was previously before the Board in December 2013 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file reveals that the Veteran receives medical treatment from VA.  However, the most recent VA treatment records regarding the Veteran associated with the claims file are dated December 2011.  The claims must be remanded for attempts to be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since December 2011.  See 38 C.F.R. § 3.159 (2015).

The Veteran has reported and the record reveals that the Veteran has received private treatment from Carolina Arthritis Center, Carolina Occupational Therapy, Eastern Radiologists Inc., Executive Court Medical Specialists, Greenville Health Care Center, The Heart Center of East Carolina, Carteret County General Hospital, Pitt County Memorial Hospital, Drs. F.W., J.R., M.P., K.G., and G.K.  The most recent private treatment record associated with the claims file is dated in 2009.  On remand, after obtaining any necessary authorization, attempt to obtain and associate with the claims file all identify private treatment records regarding the Veteran.  See id.

In December 2013 the Board remanded the claims for the RO to verify all periods of the Veteran's service with the reserves, to include active duty for training and inactive duty for training.  In response, the RO has obtained and associated with the claims file voluminous service personnel records.  However, these records do not identify the specific dates of service during the year 1996 when the Veteran was diagnosed with diabetes mellitus.  The record reveals that the Veteran was noted to have probable type II diabetes mellitus in August 1996.  On remand, attempts must be made to determine whether the Veteran was on active duty for training or active duty on the date that he was diagnosed with type II diabetes mellitus, to include obtaining the pay records regarding the Veteran for 1996.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records regarding the Veteran dated since December 2011.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from Carolina Arthritis Center, Carolina Occupational Therapy, Eastern Radiologists Inc., Executive Court Medical Specialists, Greenville Health Care Center, The Heart Center of East Carolina, Carteret County General Hospital, Pitt County Memorial Hospital, Drs. F.W., J.R., M.P., K.G., and G.K.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Contact the appropriate agency and ask it to verify what dates during 1996 that the Veteran served on a period of inactive duty for training or active duty for training.  Agencies may include the Veteran's Reserve duty station or the Defense Finance and Accounting System (DFAS).  Associate all requests and records received with the claims file.  If records are unavailable from any sources, a negative reply is requested.

4.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

